Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive.
Applicant traverses the objection to the drawings under 37 C.F. R. 1.83(a) on the basis that that there is no requirement that all features claimed must be shown in a drawing and the position of the reflective plate is clearly understandable without a drawing.
The examiner disagrees and refers applicant to the exact language of the statute which clearly states that “The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box)”. Applicant’s remarks conveniently ignores and/or fails to properly address each part of the statue.
It would appear that applicant may be attempting to test the very premise of the patent system requiring anyone to have to provide any drawings basis on a hypothesis that the subject matter would be understandable to someone in the world.
The examiner is of the opinion that the illustration of the reflective plate being arranged on a side of the light-emitting element opposite to the first reflective polarizer involves significant details of the structure and/or the arrangement of the components of the apparatus and needs to be shown.
 Moreover, the reflective plate is required to be illustrated to encourage technological progress and to the assist the general public at large.
Thus, the objection to the drawings are maintained and repeated.
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1, 3, 4, 8, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuzawa et al (US 6,414,773) in view of Willett (US5,333,072)
Masuzawa et al discloses an optical communication apparatus comprising a signal-transmitting portion (13, 17, 18, 15A, 15B); and a signal-receiving portion (21A, 21B, 22A, 22B, 23A, 23B) ), wherein the signal-transmitting portion includes a light-emitting element (13), and a first polarizing plate (17), which light output from the light-emitting element enters (see figures 1, 5, 7 and 8), and which is configured to output polarized light (see figures 1, 5, 7 and 8), wherein the polarized light output from the signal transmitting portion comprises circularly polarized light (see figures 1, 5, 7 and 8), wherein the signal-receiving portion includes a second polarizing plate (22A, 22B), which the light from the signal-transmitting portion enters (see figures 1, 5, 7 and 8), and a light-receiving element (23A, 23B) configured to receive light passing through the second polarizing plate (see figures 1, 5, 7 and 8), and wherein the first polarizing plate includes a first reflective polarizer (17), wherein the first reflective polarizer comprises a linearly polarized light separation-type reflective polarizer (see figures 1, 5, 7 and 8), and wherein the first polarizing plate further includes quarter wavelength plate (15A. 15B) configured to convert linearly polarized light passing through the first reflective polarizer into circularly polarized light (see figures 1, 5, 7 and 8), wherein the first reflective polarizer comprises a circularly polarized light separation-type reflective polarizer (when elements 17, 18, 15A and 15B are considered together, the combination imparts the above mentioned function), wherein the second polarizing plate is configured to selectively transmit the polarized light that is output from the signal-transmitting portion and enters the signal-receiving portion (see figures 1, 5, 7 and 8), and wherein the first polarizing plate and the second polarizing plate are used in the optical communication apparatus, note figures 1, 5, 7 and 8 along with the associated description thereof, except for a reflective (mirror) plate being arranged on a side of the light-emitting element opposite the first reflective polarizer, wherein the reflective plate has a reflectance of 40 % or more.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the light emitting element of Masuzawa et al to include a typical reflector (mirror) plate having a reflectance of 40 % or more and position/arrange the reflector (mirror) plate on a side (a back surface side of the light-emitting element opposite the first reflective polarizer), as commonly known in the art, in order to reduce the amount of light lost so as to ensure optimum operation of the signal transmitting portion.
5.	Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claims 13-24 are allowed.

7.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reflective plate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
July 01, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872